--------------------------------------------------------------------------------


VOTING AGREEMENT
 
AGREEMENT (the "Agreement") entered into as of February 6, 2006, by and between
Joseph A. Turek (the "Shareholder"), M.A.G. Capital, LLC, a California limited
liability company ("M.A.G."), and Mercator Momentum Fund III, a California
limited partnership (the "Lender"), Mercator Momentum Fund, a California limited
partnership ("Momentum Fund"), and Monarch Pointe Fund, Ltd., a corporation
organized under the laws of the British Virgin Islands ("MPF" and, with the
Lender and Momentum Fund, the "M.A.G. Funds").
 
RECITALS
 
The Shareholder is the owner of voting securities of M-Wave, Inc., a Delaware
corporation (the "Company"). M.A.G. and the M.A.G. Funds (together, the "M.A.G.
Parties") also own securities issued by the Company. The Company is indebted to
the Lender. The Company has requested that the Lender enter into an agreement
with the Company entitled First Amendment to Loan and Security Agreements (the
"Amendment") to modify certain of the terms of the indebtedness of the Company
to the Lender.
 
The Company has further requested that the M.A.G. Funds enter into various
agreements with the Company that provide for the exchange by the M.A.G. Funds of
senior and subordinated indebtedness of the Company for its shares of Series B
Preferred Stock of the Company and warrants to purchase common stock (the
"Series B Agreements"). The Series B Agreements provide that the Series B
Preferred Stock will be convertible into common stock of the Company, but that
the amount of common stock that may be acquired pursuant to such conversion is
limited to that number of shares of common stock that constitutes 19.9% of the
outstanding common stock on the date of the Agreements unless and until the
Shareholders of the Company approve the conversion of all of the Series B
Preferred Stock into shares of common stock free from this limitation (the
"Shareholder Approval").
 
The Company intends to attempt to identify and pursue a transaction in which the
Company would make a significant acquisition of another company or the business
or assets of another company (an "Acquisition"). The Board of Directors of the
Company has established a special committee of the board (the "Committee") to
review and consider potential Acquisitions.
 
The Lender requires, as a condition to its execution of the Amendment, and the
M.A.G. Funds require, as a condition to their execution of the Series B
Agreements, that the Shareholder enter into this Agreement, pursuant to which
the Shareholder agrees to vote all of the voting securities of the Company that
he owns or otherwise controls (i) in favor of any Acquisition that is
recommended by the Committee (a "Recommended Acquisition"), (ii) in favor of any
related proposal or transaction that is necessary to effect any Recommended
Acquisition, and (iii) in favor of the Shareholder Approval. The Shareholder
believes that the Amendment and the Series B Agreements will provide a direct
benefit to the Company and an indirect benefit to him as a shareholder of the
Company and has agreed to enter into this Agreement to induce the Lender to
execute the Amendment and the M.A.G. Funds to execute the Series B Agreements.
 
-1-

--------------------------------------------------------------------------------



NOW, THEREFORE, in consideration of the mutual agreements, covenants,
representations and warranties contained herein and intending to be legally
bound hereby, the parties hereto agree as follows:
 
1.     Voting Agreement.   The Shareholder hereby agrees to vote all voting
securities of the Company now or at any time hereafter owned or controlled by
him of record or beneficially or with respect to which he holds a proxy (i) in
favor of any Recommended Acquisition, (ii) in favor of any related proposal or
transaction that is necessary to effect any Recommended Acquisition and (iii) in
favor of the Shareholder Approval. This undertaking shall terminate on the
earlier of the first anniversary of this Agreement or the closing of the
Recommended Acquisition.
 
2.     Transfer Restriction.   The Shareholder shall not, until after the
earlier of the first anniversary of this Agreement or the closing of the
Recommended Acquisition, sell, assign, otherwise transfer or encumber any voting
securities of the Company that he owns as of the date of this Agreement or that
he acquires during the term of the commitment made in the preceding portion of
this sentence, give up voting control over any voting securities of the Company
with respect to which he holds a proxy or over which he otherwise has voting
control on the date of this Agreement or with respect to which he obtains a
proxy or over which he otherwise obtains voting control during the term of the
commitment made in the preceding portion of this sentence or execute any proxy
with respect to any of such voting securities or enter into any agreement or
other arrangement relating to the voting of any of such voting securities other
than this Agreement.
 
3.     Representations and Warranties of the Shareholder.   The Shareholder
represents and warrants to the M.A.G. Parties that:
 
(a)     This Agreement is a valid and binding agreement of the Shareholder,
enforceable against the Shareholder in accordance with its terms;
 
(b)     Neither the execution of this Agreement by the Shareholder nor the
performance by the Shareholder of his obligations hereunder will constitute a
violation of or default under, or conflict with, any contract, commitment,
agreement, understanding, arrangement or restriction of any kind by which the
Shareholder is bound;
 
(c)     No consent, approval, order or authorization of any court,
administrative agency or other governmental entity or any other person as
required by or with respect to the Shareholder in connection with the execution
and delivery of this Agreement by the Shareholder;
 
(d)     On the date hereof the Shareholder has sole voting power or power to
direct the vote with respect to the voting securities of the Company described
at the end of this Agreement, and the Shareholder has not granted any proxy with
respect to such voting securities that is in effect on the date hereof;
 
(e)     The Shareholder has not, with the exception of this Agreement, subjected
any of the voting securities of the Company owned by him to any voting trust or
any other agreement, understanding or arrangement; and
 
-2-

--------------------------------------------------------------------------------



(f)     The Shareholder acknowledges that this Agreement is made for the benefit
of each of the M.A.G. Parties, each of which may recover any damages from the
Shareholder that it may suffer as a result of any breach of this Agreement by
the Shareholder.
 
4.    Representations and Warranties of the Shareholder.   The M.A.G. Parties
represent and warrant to the Shareholder that:
 
(a)     This Agreement is a valid and binding agreement of the M.A.G. Parties,
enforceable against them in accordance with its terms;
 
(b)     Neither the execution of this Agreement by the M.A.G. Parties nor the
performance by the M.A.G. Parties of their obligations hereunder will constitute
a violation of or default under, or conflict with, any contract, commitment,
agreement, understanding, arrangement or restriction of any kind by which any of
the M.A.G. Parties is bound; and
 
(c)     No consent, approval, order or authorization of any court,
administrative agency or other governmental entity or any other person as
required by or with respect to the M.A.G. Parties in connection with the
execution and delivery of this Agreement by the M.A.G. Parties.
 
5.     Indemnification.   The Shareholder, in the one hand, and the M.A.G.
Parties, on the other hand, each agree to indemnify and defend the other from
and against all losses resulting from or arising out of (i) any inaccuracy in or
any breach of any representation, warranty, covenant or agreement of the
indemnifying party contained in this Agreement or (ii) any breach by the
indemnifying party of any obligation imposed upon the indemnifying party by this
Agreement; provided, however, that neither the aggregate liability of the
Shareholder to the M.A.G. Parties under this Section 5, nor the aggregate
liability of the M.A.G. Parties to the Shareholder under this Section 5, shall
exceed the product of the closing price of the Common Stock of the Company on
the date of this Agreement and the number of shares of the Common Stock of the
Company held by the Shareholder on the date of this Agreement.
 
6.     Specific Performance.   The Shareholder acknowledges that irreparable
injury would occur in the event any of the provisions hereof were not performed
in accordance with their specific terms or were otherwise breached. Accordingly,
the Shareholder agrees that each of the M.A.G. Parties shall be entitled to an
injunction or injunctions to prevent breaches of the provisions hereof and to
enforce specifically the terms and provisions hereof in any court of competent
jurisdiction in the United States or any state thereof, in addition to any other
remedy to which any of the M.A.G. Parties may be entitled at law or equity.
 
7.     Termination.   This Agreement shall terminate upon the termination of the
commitment made by the Shareholder in Section 1.
 
8.     Miscellaneous Provisions.
 
-3-

--------------------------------------------------------------------------------



(a)     Addresses for Notices.  Any notice or other document required or
permitted to be given or delivered to any of the M.A.G. Parties shall be
delivered or forwarded to M.A.G. at 555 South Flower Street, Suite 4200, Los
Angeles, California 90071, Attention: David F. Firestone (Facsimile No.
213/553-8285), or to such other address or number as shall have been furnished
to the Shareholder in writing by M.A.G., with a copy to Sheppard Mullin Richter
& Hampton LLP, 333 South Hope Street, 48th Floor, Los Angeles, California
90071-1448 Attention David C. Ulich (Facsimile No. 213/620-1398). Any notice or
other document required or permitted to be given or delivered to the Shareholder
shall be delivered or forwarded to the Shareholder at 11533 Franklin Avenue,
Franklin Park, Illinois 60131 (Facsimile No. 630 929-9755), with a copy to
________________________________________ (Facsimile No. 630 390 2275), or to
such other address or number as shall have been furnished to M.A.G. and the
Lender in writing by the Shareholder.
 
(b)     Effectiveness of Notices.  All notices, requests and approvals required
by this Agreement shall be in writing and shall be conclusively deemed to be
given (i) when hand-delivered to the other party, (ii) when received if sent by
facsimile at the address and number set forth above; provided that notices given
by facsimile shall not be effective, unless either (a) a duplicate copy of such
facsimile notice is promptly given by depositing the same in the mail, postage
prepaid and addressed to the party as set forth below or (b) the receiving party
delivers a written confirmation of receipt for such notice by any other method
permitted under this paragraph; and further provided that any notice given by
facsimile received after 5:00 p.m. (recipient’s time) or on a non-business day
shall be deemed received on the next business day; (iii) five (5) business days
after deposit in the United States mail, certified, return receipt requested,
postage prepaid, and addressed to the party as required by Section 8(a), or (iv)
the next business day after deposit with an international overnight delivery
service, postage prepaid, addressed to the party as required by Section 8(a)
with next business day delivery guaranteed; provided that the sending party
receives confirmation of delivery from the delivery service provider.
 
(c)     Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of California as applied to agreements
among California residents made and to be performed entirely within the State of
California, without giving effect to the conflict of law principles thereof.
 
(d)     Waiver, Amendments and Headings.  This Agreement and any provision
hereof may be changed, waived, discharged or terminated only by an instrument in
writing signed by both parties (either generally or in a particular instance and
either retroactively or prospectively). The headings in this Agreement are for
purposes of reference only and shall not affect the meaning or construction of
any of the provisions hereof.
 
(e)     Jurisdiction.  Each of the parties irrevocably agrees that any and all
suits or proceedings based on or arising under this Agreement may be brought
only in and shall be resolved in the federal or state courts located in the City
of Los Angeles, California and consents to the jurisdiction of such courts for
such purpose. Each of the parties irrevocably waives the defense of an
inconvenient forum to the maintenance of such suit or proceeding in any such
court. Each of the parties further agrees that service of process upon such
party mailed by first class mail to the address set forth in Section 6(a) shall
be deemed in every respect effective service of process upon such party in any
such suit or proceeding. Nothing herein shall affect the right of a party to
serve process in any other manner permitted by law. Each of the parties agrees
that a final non-appealable judgment in any such suit or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on such judgment
or in any other lawful manner.
 
-4-

--------------------------------------------------------------------------------



(f)    Attorneys' Fees and Disbursements.  If any action at law or in equity is
necessary to enforce or interpret the terms of this Agreement, the prevailing
party or parties shall be entitled to receive from the other party or parties
reasonable attorneys’ fees and disbursements in addition to any other relief to
which the prevailing party or parties may be entitled.
 
IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as the
date first above written.
 
Voting Securities of the Company held by the Shareholder:    1,379,000.
 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.
 

 
/s/ Joseph A. Turek
   
Joseph A. Turek
       
M.A.G. Capital, LLC
     
By:
 
/s/ David F. Firestone
     
David F. Firestone,
     
Managing Member
           
Mercator Momentum Fund III, L.P.
     
By:
M.A.G. Capital, LLC,
   
General Partner
       
By: 
 
/s/ David F. Firestone
     
David F. Firestone,
   
Managing Member


-5-

--------------------------------------------------------------------------------


 

 
Mercator Momentum Fund, L.P.
         
By:
M.A.G. Capital, LLC,
     
General Partner
           
By:
 
/s/ David F. Firestone
     
David F. Firestone,
   
Managing Member
               
Monarch Pointe Fund, Ltd.
         
By:
 
/s/ David F. Firestone
     
David F. Firestone,
   
Managing Member

 
 
-6-

--------------------------------------------------------------------------------